DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light emitting element” in claim 1.
“a light receiving element configured to receive light that was emitted by the light emitting element and passed through the optical waveguide” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. US Pub. No. 2012/0026495.
Regarding claim 1, Park teaches a liquid sensor configured to detect a state of a liquid (Figure 1 and 2; abstract), comprising:
a light emitting element (Figure 1, 132; paragraph 36);
an optical waveguide (Figure 1, 122; paragraph 35);
a light receiving element configured to receive light that was emitted by the light emitting element and passed through the optical waveguide (Figure 1, 136; paragraph 32); and
a detection circuit configured to detect output of the light receiving element (Figure 1, 135; paragraph 32; the spectrometer inherently has a detection circuit as depicted by the computer in Figure 1), wherein the optical waveguide includes:
a first pillar portion that extends straight (Figure 1 and 2, 122), and
a second pillar portion that extends straight (Figure 1 and 2, 120) and
is provided at a position opposing the first pillar portion (Figure 1 and 2), a space for the liquid is formed between the first pillar portion and the second pillar portion (Figure 1 and 2), the first pillar portion includes a first end surface that faces the light emitting element, and a second end surface that is tilted relative to the first end surface and is configured to reflect the light toward the second pillar portion (Figure 2, 124 and 126; paragraph 36), and
the second pillar portion includes a third end surface that faces the light receiving element, and a fourth end surface that is tilted relative to the third end surface and is
configured to reflect the light from the second end surface toward the light receiving element (Figure 2, 124 and 126; paragraph 36).
Regarding claim 2, wherein the optical waveguide further includes a connection portion that connects the first pillar portion and the second pillar portion (Figure 2, 115 and 119).
Regarding claim 3, wherein the second end surface is tilted at an angle of approximately 45 degrees relative to the first end surface, and the fourth end surface is tilted at an angle of approximately 45 degrees relative to the third end surface (Figure 2; paragraph 15).
Regarding claim 4, wherein a reflecting portion made of a material having a higher reflectivity than a material that forms the optical waveguide is formed on at least one of the second end surface and the fourth end surface (paragraphs 33 and 36; paragraph 36 teaches the ends have a coating to create a mirror surface. The waveguides are made of quartz therefor the coating inherently increases the reflectivity).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Miyamoto JP 2005274221 A.
Regarding claim 5, Park is silent with respect to wherein a notch for the liquid is formed in at least one of the first pillar portion and the second pillar portion.
Miyamoto teaches having a plurality of notches in the waveguide along the length of the waveguide. Miyamoto states “There is no reflected light, all passes. As a result, the light intensity of the reflected light incident on the second light receiver 4 decreases and the detection signal changes, whereby the liquid level can be detected. When the liquid level further rises and is immersed in the liquid up to the first cut 21, the light intensity at the second light receiver 4 further decreases,” (page 3, 4th paragraph). Said another way, Miyamoto teaches the liquid level can be detected by having a plurality of notches as the waveguide is dipped further into the liquid the signal decrease each time the fluid reaches a new notch.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein a notch for the liquid is formed in at least one of the first pillar portion and the second pillar portion for the purposes of measuring the level of the liquid increasing the flexibility of the system by measuring the amount of sample in the chamber.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100027015 A1 teaches two waveguides with angled ends to measure liquid
US 20160266039 A1 teaches a notch in the waveguide for liquid measurements
US 20210310942 A1 teaches a notch in the end reflection point for liquid measurements.
US 20020069021 A1 teaches a notch in the sidewall for measuring the liquid.
US 20220155128 A1 teaches a similar invention. However, a double patenting rejection would not be appropriate as the embedded metal in the waveguide is not an obvious variant of the reflective end portions of the waveguide in light of the prior art of record.
US 20160252448 A1  teaches two waveguide with angled ends to measure liquid.
US 20190316965 A1 teaches a plurality of notches along the length of the waveguide to allow the gas to enter the measurement area.
US 20170290518 A1 teaches a connector holding the two waveguides.
US 20140183380 A1 teaches a plurality of notches along the length of the waveguide to allow the gas to enter the measurement area.
US 20100214556 A1 teaches an opening at the bottom for measurement of the liquid.
US 20160252490 A1 teaches two waveguide with angled ends to measure liquid.
US 20190257749 A1 teaches a plurality of notches along the length of the waveguide to allow the gas to enter the measurement area.
US 7936459 B1 two waveguide with angled ends to measure liquid.
US 5371600 A two waveguide with angled ends to measure liquid.
US 3692410 A two waveguide with angled ends to measure liquid.
US 6693285 B1 two waveguide with angled ends to measure liquid.
US 20090015822 A1 two waveguide with angled ends to measure liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877